Citation Nr: 0423929	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  98-17 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for coronary 
artery disease with hypertension and aortic root dilation 
status post myocardial infarction, currently rated as 30 
percent disabling, from an initial grant of service 
connection. 

2.  Entitlement to an increased rating for actinic keratoses 
with the residuals of basal cell carcinoma, currently rated 
as 10 percent disabling, from an initial grant of service 
connection.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 

INTRODUCTION

The veteran served periods of active service from July 1969 
to July 1970 and from July 1979 to February 1998.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 1998 rating decision rendered by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The issue of entitlement to an increased rating for actinic 
keratoses with the residuals of basal cell carcinoma, 
currently rated as 10 percent disabling, from an initial 
grant of service connection is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.  

2.  For the period from March 1, 1998 to April 3, 2002, the 
veteran's service connected coronary artery disease with 
hypertension and aortic root dilation status post myocardial 
infarction are manifested by an estimated workload of 8 METs 
that does not result in dyspnea, fatigue, angina, dizziness, 
or syncope, with evidence of aortic root dilatation on 
electrocardiogram, echocardiogram, or X-ray.

3.  From April 4, 2002, the veteran's service connected 
coronary artery disease with hypertension and aortic root 
dilation status post myocardial infarction are manifested by 
left ventricular dysfunction with an ejection fraction of 50 
percent. 




CONCLUSIONS OF LAW

1.  For the period from March 1, 1998 to April 3, 2002, the 
criteria for a schedular disability rating in excess of 30 
percent for coronary artery disease with hypertension and 
aortic root dilation status post myocardial infarction have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 
38 C.F.R. Part 4, §§ 4.7, 4.104, Diagnostic Code 7005 (2003).

2.  From April 4, 2002, the criteria for a schedular 
disability rating in excess of 30 percent for coronary artery 
disease with hypertension and aortic root dilation status 
post myocardial infarction have been met.  38 U.S.C.A. §§ 
1155, 5103, 5107 (West 2002); 38 C.F.R. Part 4, §§ 4.7, 
4.104, Diagnostic Code 7005 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for CAD

In a June 1998 rating decision, the RO granted the veteran 
service connection for coronary artery disease, status post 
myocardial infarction times two, with hypertension and 
assigned a 30 percent rating, effective from March 1, 1998.  
The veteran submitted a timely notice of disagreement (NOD) 
in August 1998.   The veteran filed a formal appeal in 
October 1998 after the RO issued a statement of the case 
(SOC) in August 1998.

In June 2000, the Board remanded the veteran's claim in order 
to obtain a VA examination report as well as to identify 
treatment providers for the veteran's disability.  In a March 
2003 rating decision, the RO granted service connection for 
dilated aortic root, recharacterized the veteran's disability 
as coronary artery disease with hypertension and aortic root 
dilation, status post myocardial infarction times two, and 
continued the 30 percent disability evaluation.  In June 
2003, the Board again remanded the veteran's claim in order 
to obtain another VA examination report as well additional 
treatment records.    

The Board notes that the current appeal arose from the rating 
assigned at the initial grant of service connection for the 
veteran's coronary artery disease with hypertension, status 
post myocardial infarction times two.  In Fenderson v. West, 
12 Vet. App. 119 (1999), the United States Court of Appeals 
for Veterans Claims (Court) noted a distinction between a 
claim for an increased rating for a service-connected 
disability and an appeal from the initial rating assigned for 
a disability upon service connection.  In this claim, veteran 
filed a timely NOD in August 1998 after an initial grant of 
service connection and the assignment of a 30 percent rating 
for the veteran's cardiovascular disability in the RO's June 
1998 rating decision.  The Board will evaluate the level of 
impairment due to the disability throughout the entire time 
of the claim as well as consider the possibility of staged 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2003) (Schedule). 

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2003).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability to make a more 
accurate evaluation under 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2003).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2003).

The veteran contends that an increased evaluation should be 
assigned for his service-connected coronary artery disease 
with hypertension and aortic root dilation status post 
myocardial infarction.  After a review of the evidence, the 
Board finds that the evidence only supports the assignment of 
an increased rating for his cardiovascular disability from 
April 4, 2002.  

The veteran's coronary artery disease with hypertension and 
aortic root dilation status post myocardial infarction is 
currently evaluated as 30 percent disabling under Diagnostic 
Code 7005. The Board notes that the schedular criteria for 
evaluation of diseases of the cardiovascular system were 
changed, effective January 12, 1998.  In this case, the 
veteran filed his claim in March 1998, after the new criteria 
were already in effect.  

Under Diagnostic Code 7005, a 30 percent evaluation is 
assigned when a workload of 5 METs but not greater than 7 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  A 
60 percent evaluation is warranted when there is more than 
one episode of congestive heart failure in the past year, or 
a workload of 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or there is 
left ventricular dysfunction with an ejection fraction of 30 
to 50 percent.  A 100 percent evaluation is assigned when 
there is chronic congestive heart failure, or a workload of 3 
METs (metabolic equivalent) or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or there is left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent. See 38 C.F.R. § 4.104, Diagnostic Code 7005 
(2003).

One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  When the level of METs is 
required for evaluation, and a laboratory determination by 
exercise testing cannot be done for medical reasons, an 
estimation by the examiner of the METs level may be used.  
See 38 C.F.R. § 4.104, Note 2 (2003).

The veteran's service medical records indicate that the 
veteran was treated for hypertension in 1982.  Treatment 
notes dated in February 1982 showed blood pressure readings 
of 160/102. 120/70, 120/80, 120/86, and 122/88.  A March 1986 
service medical record showed an isolated blood pressure 
reading of 136/100.  In addition, the veteran's service 
medical records show that he suffered from two myocardial 
infarctions during active service, one in March 1997 and the 
other in January 1997.  In a March 1994 hospital discharge 
summary, it was noted that the veteran suffered from inferior 
myocardial infarction, bradycardia, and dilated aortic root.  
A March 1994 echocardiogram (ECG) report stated that the 
veteran's left ventricle showed mild inferior hypokinesis but 
overall normal ejection fraction.  An April 1994 treatment 
note stated that the veteran had a good exercise tolerance to 
17 METs.  Service treatment notes dated in August 1996 show 
that the veteran suffered from dilated aortic root and mild 
to moderate diastolic left ventricle dysfunction.    

A January 1997 hospital discharge summary listed a diagnosis 
of status post myocardial infarction with blood pressure 
readings of 134/70 and 128/79.  The discharge summary 
referred to a September 1996 ECG report which showed that the 
veteran continued to suffer from mild left ventricle 
diastolic dysfunction and aortic root dilatation with an 
ejection fraction listed as 55 percent.  Additional hospital 
treatment records dated in February 1997 showed that the 
veteran had a blood pressure reading of 132/50 and underwent 
a cardiac catheterization as well as a Thallium treadmill 
test.  A September 1997 ECG report noted that the veteran had 
normal left ventricle systolic and diastolic function with an 
ejection fraction of 53.4%.  The veteran's service retirement 
examination dated in October 1997 shows notations of mild 
hypertension (borderline) with a blood pressure reading of 
112/60 as well as atherosclerotic heart disease.  

In April 1998 VA general medical and heart examination 
reports, the veteran gave a lengthy medical history which 
included that he had suffered from myocardial infarctions 
times two in March 1994 and January 1997.  It was stated that 
he had also undergone an angioplasty of two vessels related 
to the January 1997 myocardial infarction.  The veteran 
detailed that he had moderate severe heart damage but denied 
the he experienced any present angina, shortness of breath, 
dyspnea on exertion, or paroxysmal nocturnal dyspnea.  It was 
noted that the veteran's last echocardiogram as well as 
treadmill test was within the past six months and that he had 
a history of hypercholesterolemia since 1994.  The veteran 
stated that after his myocardial infarction in 1994, his 
diameter of the aortic root was 4.42 centimeters (cm).  He 
further noted that his aortic root has increased to between 
4.7 cm and 4.9 cm in the past two years.  In addition, the 
veteran stated that that he had been diagnosed with 
hypertension in 1981 or 1982 with a blood pressure reading of 
150/120 at that time.  However, the veteran's blood pressure 
reading in the April 1998 VA examination report is noted as 
114/82.  In the April 1998 VA examination reports, the 
examiner listed diagnoses of:  1) coronary artery disease, 
status post myocardial infarction times two and history of 
aortic root and 2) hypertension, well controlled at the 
present time.  It was noted that the veteran was 
symptomatically in class I of the New York Heart Association 
scale.  

Outpatient treatment records from the Fox Army Health Center 
reflect that the veteran had an abnormal ECG report in March 
1998 which showed marked sinus bradycardia, left axis 
deviation, incomplete right bungle branch block, and possible 
inferior infarct.  However, March 2001 ECG report was listed 
as normal.  A March 2002 radiological report from Fox Army 
Health Center listed an impression of no acute 
cardiopulmonary disease.  

In an April 2001 VA examination report, the veteran's blood 
pressure reading was recorded as 125/80.  It was further 
noted that the veteran had disease of his circumflex artery 
and that subsequent ECG reports that showed dyskinesis of the 
inferior septal wall with significant wall motion 
abnormality.  However, the examiner detailed that the 
"ejection fraction had not been estimated".  The examiner 
listed impressions of: 1) Hypertension, long-standing, 
requiring medications.  2) Coronary artery disease with two 
myocardial infarction's with significant damage to his wall 
motion abnormality in the inferior septal distribution of the 
right ventricle as well, but good exercise tolerance these 
days with no limitation due to chest pain.  Clearly, the 
hypertension is a contributing factor to development of 
coronary artery disease.  Estimated MET level = 8.  3) 
Atherosclerosis of his abdominal aorta as evidence apparently 
by echo in the past, also contributed to by hypertension.  4) 
Aortic root dilatation was present during his term of 
military service.  It may have been contributed to or caused 
by his hypertension.  There is no question that his aortic 
root dilatation was present during military service and that 
it may lead to significant problems in the future.  


A private ECG report dated in April 2002 showed an impression 
of moderate aortic root dilatation and mild global left 
ventricular hypokinesis.  It was noted that the veteran had 
mild global left ventricular hypokinesis with an estimated 
left ventricular ejection fraction of 50%.         

A February 2004 VA heart examination report, the examiner 
detailed that he had thoroughly reviewed the veteran's 
records.  The examiner stated that the veteran 
"approximately has non-obstructive disease in the left 
circumflex coronary arteries" and that he "really has no 
cardiac symptoms".  It was noted that the veteran had no 
chest pain or shortness of breath with a MET level that is 
estimated to be 8.  The examiner reported that a recent ECG 
performed in Huntsville showed that the veteran's left 
ventricle was in good condition, with an ejection fraction of 
50%.  In addition, it was noted that the veteran's aortic 
root was slightly smaller at 4.3 millimeters.  It was also 
noted that the veteran's hypertension was well controlled and 
that he under no exercise limitation.  The following 
diagnoses were listed in the February 2004 report:  1) 
coronary artery disease, status post inferior myocardial 
infarction times 2, normal ejection fraction and normal 
exercise capacity with an estimated MET of 8 and ejection 
fraction of 50 %; 2) well controlled hypertension; and 3) 
dilated aorta secondary to hypertension, which is stable with 
no significant aortic insufficiency.    

From March 1, 1998 to April 3, 2002

The Board notes that the veteran's service-connected 
disability has not been shown to be manifested by greater 
than the criteria associated with a 30 percent rating under 
Diagnostic Code 7005 from March 1, 1998 to April 3, 2002.  
The Board has considered whether "staged" ratings are 
appropriate, see Fenderson v. West, 12 Vet. App. 119, 126 
(1999), but the record does not support assigning a different 
percentage disability rating during the time period in 
question.

The Board acknowledges the veteran's complaints of an 
increase in his service-connected coronary artery disease 
with hypertension and aortic root dilation, status post 
myocardial infarction.  However, the veteran has not 
demonstrated that he has the medical expertise that would 
render competent his statements as to the current severity of 
his cardiovascular disability.  His opinion alone cannot meet 
the burden imposed by 38 C.F.R. § 4.104 with respect to the 
current severity of his coronary artery disease with 
hypertension and aortic root dilation status post myocardial 
infarction.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Statements submitted by the veteran qualify as competent lay 
evidence.  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is considered 
competent if it is provided by a person who has knowledge of 
facts or circumstances and who can convey matters that can be 
observed and described by a layperson.  See 38 C.F.R. 
§ 3.159(a)(2) (2003).  Competent medical evidence is evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2003).  

The Board finds that the veteran's symptomatology more nearly 
approximates the criteria for a 30 percent rating under 
Diagnostic Code 7005.  The evidence of record -- including 
private treatment records, service, medical records, VA 
outpatient and hospital treatment records, and VA examination 
reports -- shows that the veteran's coronary artery disease 
with hypertension and aortic root dilation status post 
myocardial infarction are manifested by hypertension 
requiring medication, aortic root dilatation, an estimated 
workload of 8 METs that does not result in dyspnea, fatigue, 
angina, dizziness, or syncope, and the lowest ejection 
fraction recorded as 53.4 percent.   

As evidence of record does not show that the veteran had an 
episode of congestive heart failure in the past year, a 
workload of 3 to 5 METs that results in dyspnea, fatigue, 
angina, dizziness, or syncope, or a left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent, 
the criteria for an increased evaluation of 60 percent for 
service-connected coronary artery disease have not been met 
for the time period from March 1, 1998 to April 3, 2002.  



From April 4, 2002

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In this case, the Board has evaluated the veteran's 
claim and has determined that evidence of record supports the 
assignment of an increased rating for his service-connected 
cardiovascular disability as of April 4, 2002, which is the 
earliest date where private ECG report showed mild global 
left ventricular hypokinesis with an estimated left 
ventricular ejection fraction of 50 percent.

The Board finds that the veteran's symptomatology more nearly 
approximates the criteria for a 60 percent rating under 
Diagnostic Code 7005 for the period from April 4, 2002 to the 
present.  The evidence of record -- including private 
treatment records, service medical records, VA outpatient and 
hospital treatment records, and VA examination reports -- 
shows that the veteran's coronary artery disease with 
hypertension and aortic root dilation status post myocardial 
infarction include mild global left ventricular hypokinesis 
with an estimated left ventricular ejection fraction of 50 
percent.  A 60 percent evaluation is warranted when there is 
left ventricular dysfunction with an ejection fraction of 30 
to 50 percent.  See 38 C.F.R. § 4.104, Diagnostic Code 7005 
(2003). 

However, evidence of record does not more nearly approximate 
a 100 percent rating under Diagnostic Code 7005, as the 
veteran does not suffer from symptoms like chronic congestive 
heart failure, a workload of 3 METs or less that results in 
dyspnea, fatigue, angina, dizziness, or syncope, or left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  

Extraschedular Evaluation

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R §  
3.321(b)(1), in exceptional cases where schedular evaluations 
are found to be inadequate, consideration of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may is made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  See 38 
C.F.R §  3.321(b)(1) (2003).  In this case, the Schedule is 
not inadequate.  The Schedule does provide for higher ratings 
for the veteran's service-connected cardiovascular 
disability.  Moreover, as discussed above, the schedular 
criteria for a rating higher than 60 percent under Diagnostic 
Code 7005 has not been shown.  In addition, it has not been 
shown that the service-connected cardiovascular disability 
alone has required frequent periods of hospitalization or 
produce marked interference with the veteran's employment.  
For these reasons, the assignment of an extraschedular rating 
for the veteran's cardiovascular disability is not warranted.

II. VCAA 

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  VA also 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for entitlement to an increased evaluation for coronary 
artery disease with hypertension and aortic root dilation, 
status post myocardial infarction.  The veteran has not 
indicated the existence of any pertinent evidence that has 
not already been requested, obtained, or attempted to be 
obtained.  The RO made all reasonable efforts to obtain 
relevant records adequately identified by the veteran.  All 
evidence identified by the veteran relative to this claim has 
been obtained and associated with the claims folder.


In this case, the RO sent the veteran a letters in March and 
July 2003, which notified the veteran of the type of evidence 
necessary to substantiate his claim.  The documents also 
informed him that VA would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  The 
March and July 2003 letter issued by the RO also explicitly 
informed the veteran about the information and evidence he is 
expected to provide.  

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  


The Board notes that the March and July 2003 letters from the 
RO were sent to the veteran after the RO's June 1999 rating 
decision that is the basis of the veteran's appeal.  In this 
case, the VCAA was enacted after the original AOJ 
adjudication of the claim in June 1998.  The Court 
specifically stated in Pelegrini that an appellant has the 
right to remand where VCAA content-complying notice had not 
been provided.  However, the Court recognized that the RO did 
not err by not providing notice of VCAA because an initial 
AOJ adjudication had already occurred when notice of VCAA was 
not mandated at the time of the initial AOJ decision.  

In addition, the content of the notice provided to the 
veteran in the March and July 2003 letters by the RO fully 
complied with the requirements of U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003), Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In this case, after notice was 
provided, the veteran's claim for entitlement to an increased 
evaluation for a cardiovascular disability was readjudicated 
by the RO in a March 2003 rating decision as well as 
supplemental statements of the case issued in March 2003 and 
April 2004.  The Board finds that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to the March 
and July 2003 letters.             

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the March 2003 letter sent by the RO to the 
veteran included notice that the appellant had a full year to 
respond to a VCAA notice.  Under the Veterans Benefits Act of 
2003, it is now permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice.  This provision is 
retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)).

The Board finds that VA's duties to assist the claimant and 
to notify him of the evidence necessary to substantiate his 
claim has been satisfied by the March and July 2003 letters 
sent by the RO.  


ORDER

For the period from March 1, 1998 to April 3, 2002, an 
increased rating for coronary artery disease with 
hypertension and aortic root dilation status post myocardial 
infarction is denied.

From April 4, 2002, an increased schedular rating of 60 
percent, and no higher, is granted for coronary artery 
disease with hypertension and aortic root dilation status 
post myocardial infarction, subject to applicable law and 
regulations governing the payment of monetary benefits.


REMAND

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West 2002)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2002).

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  In this case, the 
RO failed to notify the veteran of the revised rating 
criteria for skin disabilities as well as to procure a VA 
examination report evaluating the veteran's service-connected 
skin disability as directed in the June 2003 Board remand.  
Consequently, the case must be remanded for the veteran to 
undergo a VA examination to evaluate the current severity of 
his skin disabilities as well to notify the veteran of the 
revised rating criteria for skin disabilities. 

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2003).  

Accordingly, this case is REMANDED for the following:

1.  As requested before, the RO should 
schedule the veteran for a VA examination 
to determine the level of his skin 
disability.  All appropriate tests and 
studies should be conducted.  The 
examiner should be requested 
to describe any actinic keratoses and any 
scars resulting from basal cell 
carcinoma, including the location, size, 
area of coverage, pigmentation changes, 
adherence, elevation or depression, and 
texture changes and underlying tissue 
changes.  The claims folder should be 
made available to the examiner for 
review.  

2.  Thereafter, the RO should 
readjudicate the veteran's claim for 
entitlement to service connection for 
actinic keratoses with the residuals of 
basal cell carcinoma.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
to the veteran and his representative, 
and they should be given an opportunity 
to respond, before the case is returned 
to the Board.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits since April 2004.  
An appropriate period of time should be 
allowed for response.  The SSOC should 
include notification of the revised 
rating criteria for skin disabilities, 
effective on August 30, 2002.  See 67 
Fed. Reg. 49590-49599 (July 31, 2002) (to 
be codified at 38 C.F.R. § Part 4).   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



